Black, J.
This case is now before us on a motion to quash an alternative writ of mandamus issued by this court. The relator is the state superintendent of public schools acting in his official capácity of ex officio member and president of the Missouri School Book Commission; and the respondents are the directors of the city of Sedalia school district.
The Missouri school book commission, created and organized under the act of April 4, 1891 (Acts of 1891, p. 26), advertised for and received and accepted bids •and made contracts with different publishers for furnishing a course of school books for the period of five years, upon the subjects or branches of learning specified in section 5 of that act. The respondents have not used this course of books, but have adopted and *275put in use in their district a different series; and the object of this proceeding is to compel them to introduce and put in use in their district the text-books selected and contracted for by the commission.
The act of April 4, 1891, is entitled, “An act to establish and maintain a uniform course of text-books to be used in all the public schools within this state, and to reduce the price thereof.” In its general scope, it provides for the appointment of the commission, the method of advertising for and receiving bids, the selection of a series of books covering the specified subjects, and the making of contracts with the publishers for furnishing the books at the contract price. The fifth and eleventh sections are in these words:
“Section 5. If any of said bids be satisfactory to the commission then it shall proceed to select the cheapest and best course of text-books so offered, as follows, to-wit: Chart, reading, spelling, English grammar, arithmetic; geography, history, civil government, physiology and penmanship.”
“Section 11. From and after the first day of September, 1891, no text-book upon the subjects named in section 5 of this act, except those contracted for by said commission, shall be sold for use in the public schools of Missouri; and, from and after the first day of September, 1892, no text-book upon the aforesaid subjects, except those contracted for by said commission, shall be used or taught in any public school within this state: Provided, that this act shall not apply to any city or district which now contains or may hereafter contain more than one hundred thousand inhabitants.”
1. The respondents say this act is void, because it violates section 28 of article 4 of the constitution, which provides that: “No bill * * * shall contain more than one subject, which shall be clearly expressed *276in its title.” This constitutional.provision has been the subject of much observation in recent years as will be seen from the following cases: State ex rel. Attorney General v. Miller, 100 Mo. 439; State, etc., v. County Court, 102 Mo. 531; State v. Burgdoerfer, 107 Mo. 1; State v. Morgan, 112 Mo. 202.
These and other cases show that this section of the constitution is to be reasonably and liberally construed and applied, due regard being had to its object and purpose. It was designed to prevent the insertion of disconnected matters in the same bill. The section asserts only two propositions. The first is that'no bill shall contain more than one subject, and the second is that this single subject must be clearly expressed in the title. If all the provisions of the bill have a natural relation and connection, then the subject is single, and this too though the bill contains many provisions. As to the second proposition, namely that the single subject must be clearly expressed in the title, it is sufficient to say that the legislature may select its own language, and may use few or many words. It is sufficient that the. title fairly embraces the subject-matter covered by the act; mere matters of detail need not be stated in the title.
Now the precise point of objection here is, not that this act contains more than one subject, but that £he subject is not clearly expressed in the title in this, that the title indicates a law relating to all the public schools in the state, while the act itself excludes from its operation cities and districts having more than one hundred thousand inhabitants. In other words the objection is that the title is broader than the act itself. The constitution does not say the title shall be as narrow as the act. What it says on this point is, that the single subject shall be clearly expressed in the title. T1 he fact therefore that the title is broader than the act can bo *277no objection, unless the title is comprehensive enough to admit of disconnected and incongruous subjects. Says Cooley: “The generality of a title is therefore no objection to it, so long as it is not made a cover to legislation incongruous in itself, and which by no fair intendment can be considered as having a necessary or proper connection.” Cooley on Constitution Limitations [6 Ed.] 172. The fact that the title speaks of “all the public schools within this state,” while the proviso to section 11 excludes from the operation of the act cities and districts having more than one hundred thousand inhabitants, does not make the law unconstitutional.
2. It is next objected that the act is void because it violates section 4 of article 11 of the constitution which provides: “The supervision of instruction in the public schools shall be vested in a ‘Board of Education/ whose powers and duties shall be prescribed by law. The superintendent of public schools shall be president of the board. The governor, secretary of state and attorney general sj^all be ex-ojfido members, and with the superintendent, compose said board of education.” The line of argument pursued by the objectors is that this section vests absolutely in the state board of education all powers of supervision of instruction over the public schools; and, while the legislature may require duties of such character to be performed, it cannot delegate the performance of them to any other board.
It is not necessary to a disposition of this case to say just how far or to what extent the legislature may impose supervisory powers upon other boards or officers, for, if the duties devolve 1 upon the school-book commission are not within the fair meaning of the words “the supervision of instruction” as used in the constitution, then the objection must fall to the ground. *278Now, in the government of the public schools, we have school directors, a county commissioner of public schools in some counties and a county superintendent in others, conductors of the teachers’ institutes, a board of regents for each normal school, a superintendent and the state board of education. With such a general system of public schools it must be evident that when the constitution says the supervision of instruction shall be vested in the state board of education, it does not mean that this board shall enter into the details of giving instruction or carrying on the schools. All this is 'and may be left to subordinate officers. It means no more than a general oversight over the matter of instruction.
Looking now to the act in question we see that the Missouri school-book commission does not determine what subjects or branches shall be taught in the public schools. What that commission is required to do is to select the best and cheapest ■ course of text-books covering the subjects specified in the fifth section, and to make contracts with the publishers for furnishing the books so selected and purchased. This board is, in substance and effect, the purchasing agent for the state, with power to select the books covering specified subjects. It does not possess the power to say what subjects shall or shall not be taught, but it does possess the power to select the books to be .used in teaching the given subjects and to make contracts for supplying such books to the pupils. To call such powers “the supervision of instruction” within the meaning of those words as used in the constitution is carrying the matter into the field of absurdity. It might just as well be., said that the state board of education must discharge the duty of examining school teachers. Formerly the duty of selecting text-books devolved upon certain school officers in each county (sections *2797087 to 7089, Revised Statutes, 1879); and prior to that the township boards of education had the power to determine the books to be used (section 16, p. 261, Revised Statutes, 1865). Section 3 of article 9 of the constitution of 1865 was for all present purposes the same as the section of the constitution of 1875 now under consideration. These different laws show a continued contemporaneous construction placed upon the constitutional provisions not to be disregarded. Our conclusion is that the act in question is in perfect accord with the present constitution.
3. The further claim of the respondents is that this proceeding should be prosecuted in the name of the state under section 630, Revised Statutes, 1879, and that the relator as an ex-officio member and the president of the school-book commission has no right to institute or prosecute this suit.
The ninth section of the act in question provides: “After the commission shall have entered into such contract or contracts and shall have discharged all the duties as are herein provided for, then it shall be the specific duty of the president of said commission to see that all the provisions of said contract or contracts are faithfully carried out.” The contention that this section means no more than this, that the president of the commission must see that the publishers carry out their part of the contract, cannot be sustained. The contracts are not before us, but the law enters into and constitutes a part of them. By the law the publishers agree to furnish the particular books for the whole state, a few cities excepted; and on the other hand the state agrees to use the books so contracted for to the exclusion of all others upon-the same subjects and grades. The meaning of section 9 is that the president shall see that the obligations of all parties to the contracts are faithfully carried out. The president of *280the school-book board being specially charged with this duty, this proceeding is properly prosecuted in the name of the state at his relation.
4. We do not stop to make particular mention of the many other questions made in the brief of the respondents. They do not affect the merits of this case. What we hold now is that the present relator has the right to prosecute this proceeding, and that the act of April 4, 1891, is constitutional and must be obeyed. The motion to quash is overruled, and leave is granted to the respondents to make return within ten days after the filing of this opinion, and the relator will plead thereto within five days after the expiration of the time given to make return.
All concur except Barclay, J., who dissents.